Citation Nr: 0723268	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-08 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The veteran's claim was remanded by the Board for further 
development in March 2005.  The development has been 
completed and the veteran's claim is now ready for Board 
review.


FINDING OF FACT

The veteran's hypertension developed more than a year after 
discharge from service and is unrelated to service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2006), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2006), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The notification requirement listed in 38 C.F.R. § 3.159 
applies equally to all downstream issues from the claim (i.e. 
the initial-disability-rating and effective-date elements of 
a service-connection claim).  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Prior to the initial adjudication of the veteran's claim, the 
RO mailed the veteran a letter in October 2001 that provided 
the notice required under the VCAA and the implementing 
regulation.  The RO notified the veteran of its duty to 
assist him in obtaining pertinent evidence and medical 
records to support the veteran's claim as well as requested 
that the veteran submit any supporting medical records from 
private treatment.  Additionally, the RO informed the veteran 
as to what the evidence must show to establish entitlement.  
The RO also requested that the veteran identify any relevant 
records and/or additional supporting information or evidence, 
and submit authorizations to the RO so that the RO could 
obtain the records or other evidence on his behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  The Board notes that the veteran was 
provided additional VCAA notice by letters in January 2002, 
June 2003, and May 2004.

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the claimed 
disability.  Consequently, no disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying him of the evidence 
pertinent to those elements.

The record reflects that the veteran's available service 
medical records, private medical records, and VA medical 
records have been obtained.  The veteran has also been 
provided an appropriate VA examination.  The veteran has 
indicated that there are additional post service medical 
records which have not been obtained.  However, the RO was 
informed by the Long Beach VA Medical Center that the 
veteran's records were missing.  The Board also notes that 
Kaiser Permanente only provided medical evidence dating back 
to January 2001  The veteran was informed of the status of 
the Long Beach and Kaiser Permanente records in the statement 
of the case and the supplemental statement of the case.  The 
Board is unaware of any obtainable outstanding evidence.  
Therefore, the Board is satisfied that the VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See Bernard v.  Brown, 
4 Vet. App. 384 (1993).  




Legal Criteria

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  

History and Analysis

The veteran was discharged from active duty in August 1969.  
He first submitted a claim for service connection for 
hypertension in March 2001.  On his March 2001 claim and at 
his February 2002 and May 2005 VA examinations the veteran 
asserted that he was first diagnosed with hypertension while 
in the Navy.  As shown below, the evidence does not support 
the veteran's contentions. 

On enlistment examination in August 1963 the veteran's blood 
pressure was 138/86.  In August 1966, following an 
immunization shot, the veteran awoke with severe chills and 
malaise.  The veteran's blood pressure was 160/90.  The 
veteran was referred to a hospital.  At the hospital the 
veteran was diagnosed with viral syndrome.  The remaining 
service medical records do not contain any recordings of 
elevated blood pressure.  There is no discharge examination 
of record.  However,  the service medical records do not 
reveal any diagnoses of hypertension.  

The veteran's blood pressure on VA examination in July 1969 
was 116/82.  There were no complaints or findings of 
hypertension on VA examinations in July 1969 or August 1970.  

June 1981 VA outpatient records contain the earliest 
diagnosis of hypertension.  VA and private medical records 
dated subsequent to June 1981 reveal that the veteran has 
hypertension.  

While the veteran has asserted that his current hypertension 
disability was caused by service, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

The Board notes that none of the post service medical records 
relate the veteran's current hypertension to service.  
Additionally, the veteran was examined by a VA physician in 
May 2005 and the examiner expressed the opinion that the 
veteran's hypertension was not related to service.  

Since the record reveals that hypertension did not develop 
until many years after discharge from service, and since 
there is no medical evidence indicating a nexus between the 
veteran's current hypertension and his military service, the 
Board must conclude that the preponderance of the evidence is 
against the claim.




ORDER


Entitlement to service connection for hypertension is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


